 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 100 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2009 
Mr. Putnam submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on Standards of Official Conduct, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Amending the Rules of the House of Representatives to provide for earmark reform. 
 
 
That  
(a)clause 9 of rule XXI of the Rules of the House of Representatives is amended by adding the following new paragraphs:  
 
(h)(1)Except as provided by subparagraph (2), it shall not be in order to consider any bill or joint resolution (or accompanying report), amendment, or conference report that contains a congressional earmark for a nonpublic entity. 
(2)Subparagraph (1) shall not apply to any institution of higher education within the meaning of section 101 of the Higher Education Act of 1965. 
(i)It shall not be in order to consider any bill or joint resolution (or accompanying report), amendment, or conference report that contains a congressional earmark for any entity named after an individual then serving as a Member, Delegate, Resident Commissioner, or Senator.. 
(b) 
(1)Clause 17 of rule XXIII of the Rules of the House of Representatives is amended by redesignating paragraph (b) as paragraph (c), in such redesignated paragraph (c) by striking:  
 
(b)Whenever any Member, Delegate, or Resident Commissioner requests a congressional earmark in any bill or joint resolution (or accompanying report)— 
(1)that Member, Delegate, or Resident Commissioner shall include the amount requested, the project name, and a project description of the matter that is the subject of that congressional earmark, and submit such information to the Clerk for posting on the Web site of the Clerk within 24 hours of making such request; 
(2)that request, in the case of an earmark for non-Federal entity, shall be accompanied by a letter of support from that entity that would receive the earmark certifying that it will provide matching funds in an amount not less than 10 percent of the amount of the earmark; and 
(3)that Member, Delegate, or Resident Commissioner shall provide a written statement to the chairman and ranking minority member of the committee of jurisdiction certifying that no family member of that Member, Delegate, or Resident Commissioner has any financial interest in the earmark.. 
(2)Clause 17 of rule XXIII of the Rules of the House of Representatives is further amended by adding at the end the following new paragraph: 
 
(c)In this clause, the term family member has the same meaning as the term relative in section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.). . 
(c)Clause 2 of rule II of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(l)The Clerk shall post on the Web site of the Clerk an up-to-date list of all information submitted to the Clerk pursuant to clause 7(b)(1) of rule XXIII under a heading entitled Member Spending Requests. .  
 
